DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/512334.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/512334.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/512334.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/512334.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/512334.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/512334.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/512334.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Webstaurant (NPL-Pumie Toilet Bowl Ring Remover, internet screenshot 10/31/2015) in view of Allen (US8926205). 
Regarding claims 1-2, Webstaurant discloses a pumice device comprising a pumice and a handle attached to the pumice, the handle comprising a gripping portion (refer to first figure below) comprising a first arm (refer to first figure below); a second arm spaced apart from the first arm (refer to first figure below), wherein a first surface of each of the first arm and second arm defines a recess (a portion of both the first and second arms near the pumice are curved, thereby defining a recess, refer to first figure below), and wherein a second surface of each of the first and second arm opposite the first surface is curved away from the first surface (an opposite side of the first and second arm is shown to have a convex surface, thereby curving away from the first surface, refer to second figure below); and a substantially planar platform extending between the first arm and the second arm (refer to first figure below).  Refer additionally to Webstaurant figures.  

    PNG
    media_image1.png
    850
    1046
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    479
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    883
    media_image3.png
    Greyscale

Webstaurant’s device is silent regarding the mechanism by which the handle is connected to the pumice, and therefore does not disclose the support portion extending from the grip portion and extending into an opening of the pumice, the support portion comprising: a post, a plurality of ribs each extending circumferentially around an axial centerline of the post and spaced apart along a length of the post, and a plurality of cavities defined between adjacent ribs of the plurality of ribs, the plurality of cavities configured to accommodate an adhesive for coupling the support portion of the handle to the pumice.  Connecting cleaning implements such as Webstaurant’s pumice to a handle is commonly achieved by embedding a portion of the handle in the interior of the cleaning device as demonstrated by Allen.  Allen discloses a handle (10) capable of being attached to an opening of a pumice, the handle comprising: a gripping portion (10b); and a support portion (10a) extending from the gripping portion configured to support the pumice, the support portion comprising: a post (20, best shown in Figure 4A), a plurality of ribs (24) each extending circumferentially around an axial centerline of the post and spaced apart along the post (best shown in Figure 4A), and a plurality of cavities defined between adjacent ribs of the plurality of ribs (not labeled, but is the space between each of the ribs), the plurality of cavities capable of accommodating an adhesive for coupling the support portion of the handle to the pumice (each rib provides a flat portion, 24b, capable of accommodating an adhesive).  Refer additionally to Figures 1A-8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webstaurant’s handle to include a support portion extending from the gripping portion and extending into an opening of a pumice and configured to support the pumice, the support portion comprising a post comprising a plurality of ribs each extending circumferentially around an axial centerline of the post and spaced apart along a length of the post, and a plurality of cavities defined between adjacent ribs of the plurality of ribs, the plurality of cavities capable of accommodating an adhesive for coupling the support portion of the handle to the pumice as taught by Allen since such a configuration is well-known in the art and provides the advantage of ensuring a secure attachment to the pumice.  

Regarding claim 3, the combination of Webstaurant of Allen discloses the handle of claim 1, as applied above.  The combination does not explicitly disclose wherein the adjacent ribs of the plurality of ribs are spaced apart by a distance from approximately 1/8inch to approximately 1/2inch. Allen was relied upon for the teaching of the ribs and Allen does disclose the length of the post is between 1-3 inches in length (refer to Column 2, lines 63-66, wherein the posts of Figure 3A and Figure 4A are graphically shown to be the same length), where a post length of 1 inch, would result in the spacing between the ribs being approximately 3/16 inches and a post length of 3 inches, would result in the spacing between the ribs being approximately ¼ inch, which overlaps the claimed range (refer to annotated Figure 4A below).  While the figures may not be drawn to scale, they can still be relied upon for depicting a general relationship between components of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to further modify the pumice device of the combination of Webstaurant and Allen such that the adjacent ribs of the plurality of ribs are spaced apart by a distance within the claimed range of values, since Allen demonstrate that such values are well-known in the art to provide adequate retention of a cleaning material on a support and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  


    PNG
    media_image4.png
    389
    316
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    434
    252
    media_image5.png
    Greyscale

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webstaurant and Allen as applied to claim 1 above, and further in view of Tanaka et al. (US2012/0117744).
Regarding claim 4, the combination of Webstaurant and Allen discloses the pumice device of claim 1, as applied above.  The combination does not disclose wherein the post of the support portion comprises first and second struts arranged in a cross shape.  Tanaka discloses a similar handle (150) having a post (142).  Tanaka’s post has either a cylindrical cross-section (refer to Figure 6, image 1), similar to that of the combination of Webstaurant and Allen, or a post formed by first and second struts arranged in a cross shape (refer to Figure 6, image 9), demonstrating that the shape of the post can be changed, as a matter of design choice to provide functionally equivalent configurations.  Refer additionally to Figures 1-20.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Webstaurant and Allen’s post to comprise first and second struts, as taught by Tanaka, since Tanaka demonstrates that either shape works equally well and both shapes are art-recognized functional equivalents. 
Regarding claims 5-7, the combination of Webstaurant, Allen and Tanaka discloses the pumice device of claim 4, as applied above.  Per the modification addressed in claim 4, the first and second struts of Tanaka’s post were incorporated into the cylindrical post of the combination of Webstaurant and Allen.   Modifying the cylindrical shaped post of the combination of Webstaurant and Allen to have the cross shaped post of Tanaka results in the ribs of the combination of Webstaurant and Allen being broken up into a plurality of rib segments, said rib segments being quadrants, extending between the first strut and the second strut.  Thus, the combination of Webstaurant, Allen, and Tanaka discloses the pumice device of claim 4, wherein each rib comprises a plurality of rib segments arranged in a common plane, each of the rib segments being a quadrant extending between the first and second struts. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webstaurant and Allen, as applied to claim 1 above, and further in view of Davia (US20170164713).
Regarding claims 8-9, the combination of Webstaurant and Allen discloses the handle of claim 1.  The combination does not disclose that the handle comprises polypropylene suitable for level 5 recycling.  However, the handle appears to comprise a type of plastic as shown in Webstaurant’s photos.  Davia discloses a similar handle (100), capable of being attached to a pumice, comprising a gripping portion (15) and a support portion (11) extending from the gripping portion and capable of supporting the pumice.  Refer additionally to Figures 1-10B.  Davia further discloses that the handle comprises polypropylene (refer to Paragraph [0049]).  Davia does not explicitly disclose that the polypropylene is suitable for level 5 recycling, however it is well-known that polypropylene is classified as a level 5 plastic, and level 5 polypropylene plastics are recyclable (refer to NPL – Sierra Club).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Webstaurant and Allen’s handle to be comprised of polypropylene, as taught by Davia, since Davia demonstrates it is a well-known material choice for handles and to further modify the polypropylene such that it is suitable for level 5 recycling, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Webstaurant (NPL-Pumie Toilet Bowl Ring Remover, internet screenshot 10/31/2015) in view of Heneghan (US 5855214).
Regarding claims 16-18, Webstaurant discloses a pumice stone device comprising a pumice (not labeled, refer to annotated figure below) a handle (not labeled, but is the handle attached to the pumice) attached to the pumice, the handle comprising a gripping portion (not labeled, refer to annotated figure below) comprising a first arm (a first of the two outside edges of the handle, refer to annotated figure below); a second arm spaced apart from the first arm (a second of the two outside edges of the handle, refer to annotated figure below), wherein a first surface of each of the first arm and the second arm defines a recess (a portion of both the first and second arms near the pumice are curved, thereby defining a recess, refer to second annotated Figure below), and wherein a second surface of each of the first arm and the second arm opposite the first surface is curved away from the first surface (an opposite side of the first and second arm is shown to have a convex surface, thereby curving away from the first surface, refer to third annotated Figure below); a substantially planar platform extending between the first arm and the second arm (not labeled, refer to annotated figure below); and an interconnecting portion extending between distal ends of the first and second arms (not labeled, refer to annotated figure below).  Webstaurant does not explicitly disclose the mechanism by which the pumice is attached to the handle and therefore does not disclose that the pumice has an opening, a support portion extending from the gripping portion and extending into the opening in the pumice, the support portion comprising a post, a plurality of ribs each extending circumferentially around an axial centerline of the post and spaced apart along a length of the post; and a plurality of cavities defined between adjacent ribs of the plurality of ribs; and a hot melt adhesive in the plurality of cavities, the adhesive securing the handle to the pumice.  However, it is well-known to provide a handle for a porous device such as a pumice or sponge, in which a post of the handle is inserted into an interior thereof, the post comprising a plurality of ribs, and further secured by a hot melt adhesive.  Heneghan discloses such a device (10) comprising a handle (14), and a support portion comprising a post (18), wherein the post has a plurality of ribs each extending circumferentially around an axial centerline of the post and spaced apart along a length of the post (best shown in Figures 2-3, additionally refer to Column 2, lines 49-53).  The porous member is further secured to the handle using a hot melt adhesive (16, Column 3, lines 13-18 and 25-27).  Refer additionally to Figures 1-11.  Therefore it would have been obvious to one of ordinary skill in the art to modify the pumice stone device of the combination of Webstaurant such that the handle comprises a support portion and post, as claimed, as taught by Heneghan, since Heneghan demonstrates that such a configuration is well-known in the art and provides a secure means of attachment.  

    PNG
    media_image6.png
    339
    889
    media_image6.png
    Greyscale


    PNG
    media_image1.png
    850
    1046
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    479
    media_image2.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webstaurant and Heneghan as applied to claim 18 above, and further in view of Howell (US2610354).
Regarding claim 19, the combination of Webstaurant and Heneghan disclose the pumice stone device of claim 18, as applied above.  Webstaurant further discloses the first and second arms and the platform defining an opening distal to the base member (refer to photographs provided in Webstaurant).  The combination does not thus far disclose a first opening proximate the base member, however providing a handle having multiple openings is well-known, as evidence by Howell.  Howell discloses a detachable handle (Figures 1-9) capable of being used for a pumice stone, where the handle comprises a first opening (2) proximate the base member and a second opening (3) distal the base member, demonstrating that such a configuration is well-known in the art and such a configuration reduces the raw material required for the manufacture of the handle and as a result, reduces the weight of the handle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Webstaurant and Heneghan such that the handle has a first opening proximate the base member, as taught by Howell, since such a configuration is well-known in the art and since such a modification provides the benefits of reducing the weight of the handle and providing an additional means for which to hang the pumice stone device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webstaurant and Heneghan, and further in view of Revlon (NPL – Revlon - Exfoliator).
Regarding claim 20, the combination of Webstaurant and Heneghan provide the pumice stone device of claim 16, as applied above.  The combination does not provide the platform further comprising at least one indicium selected from a group of indicia consisting of a recycling symbol, a trademark, and an identification of a material of a handle, however the use of such indicia to brand a company’s product is extremely well-known as demonstrated by Revlon.  Revlon discloses a similar porous device having a handle, wherein the handle comprises a trademark indicia located on a platform thereof (refer to product photograph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination of Webstaurant and Heneghan such that the platform portion further comprises a trademark, as taught by Revlon, since such a modification is well-known and since such a modification provides the advantage of increasing brand recognition of the pumice stone device’s manufacturer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 as being anticipated by Beck (US2908930), claims 8-9 as being obvious over Beck in view of Kubes et al. (US2005/0055789); claims 1-3 as being obvious over Daley (US2006/0033229) in view of Allen (US8926205); claims 2 and 4-7 as being obvious over the combination of Daley and Allen and further in view of Chan (US5513665) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/15/2020 regarding the rejection to claims 16-18 as obvious over Webstaurant (NPL) in view of Heneghan (US5855214); and claim 20 as being unpatentable over Webstaurant and Oohinata et al. (US5003660) have been fully considered but they are not persuasive. 
Argument #1:
Webstaurant does not appear to provide a first surface defining a recess and a second surface opposite the first surface and curving away from the first surface.
Response #1:
Webstaurant provides a first surface defining a recess and a second surface opposite the first surface and curving away from the first surface, see figures below.

    PNG
    media_image1.png
    850
    1046
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    479
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799